Dismissed and Memorandum Opinion filed February 8, 2022.




                                      In The

                      Fourteenth Court of Appeals

                               NO. 14-21-00318-CV

                          TRUNG DUY DAO, Appellant

                                        V.
                         PHUC KIEN HUYNH, Appellee

                      On Appeal from the 61st District Court
                              Harris County, Texas
                        Trial Court Cause No. 2018-37903

                           MEMORANDUM OPINION

         This appeal is from a judgment signed March 11, 2021. The clerk’s record
was filed July 9, 2021. The reporter’s record was filed July 5, 2021. No brief was
filed.

         On December 21, 2021, this court issued an order stating that unless
appellant filed a brief on or before January 20, 2022, the court would dismiss the
appeal for want of prosecution. See Tex. R. App. P. 42.3(b).
      Appellant filed no brief or other response. We dismiss the appeal.



                                      PER CURIAM


Panel consists of Chief Justice Christopher and Justices Zimmerer and Wilson.




                                        2